Citation Nr: 0115103	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-12 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than November 26, 
1997, for a grant of a total rating on the basis of 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel





INTRODUCTION

The veteran had active service from March 1976 to January 
1983.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2000 decision by the RO, which found 
that the veteran was entitled to individual unemployability 
effective November 26, 1997.

The veteran had requested to appear to testify in person with 
regard to his claim.  However, a June 2000 report of contact 
with the veteran and a subsequent written statement from the 
veteran both indicate that he wished any such hearings to be 
canceled.  The Board will therefore proceed to review the 
appeal based upon all the evidence of record.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  In January 1989, the veteran asserted claims for 
increased ratings and for a temporary total rating under 
38 C.F.R. § 4.30.  These claims were initially addressed in 
RO decisions and later in an October 1991 Board decision, 
which was not appealed and is final in accordance with 
applicable law.

3.  In 1992, the veteran again asserted claims for increased 
evaluations of his service-connected disabilities as well as 
for a temporary total rating under 38 C.F.R. § 4.30.  These 
claims were initially addressed in RO decisions and later in 
a November 1998 Board decision, which was not appealed and is 
final in accordance with applicable law. 

4.  On  November 26, 1997, the veteran filed a claim for a 
total rating on the basis of individual unemployability, 
which the RO granted in a November 1999 rating decision.  A 
January 2000 RO rating decision assigned the effective for 
individual unemployability as November 26, 1997.  The veteran 
then perfected an appeal as to the effective date assigned.


CONCLUSION OF LAW

An effective date earlier than November 26, 1997, for a grant 
of a total rating on the basis of individual unemployability 
is not warranted.  38 U.S.C.A. § 5110 (West & Supp. 2000); 38 
C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000). 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
in many cases for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In this case, the RO has met its duty to assist the veteran 
in the development of his claim under the Veterans Claims 
Assistance Act.  By virtue of the April 2000 statement of the 
case, the veteran was given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
his claim for an earlier effective date for entitlement to 
individual unemployability.  Additionally, the RO has 
assisted the veteran in obtaining any evidence necessary to 
substantiate the claim.  The veteran has not referenced any 
unobtained evidence that might aid his claim or might be 
pertinent to the bases of the denial of this claim.   The RO 
has made reasonable efforts to obtain relevant records and it 
appears that all evidence identified by the veteran relative 
to this claim has been obtained and associated with the 
claims folder.  Furthermore, the veteran was given 
examinations for his service-connected disabilities.

Therefore, VA has satisfied its duties to inform and assist 
the veteran with regard to this issue and the RO has done 
everything reasonably possible to assist the veteran with his 
claim for an earlier effective date.  Inasmuch as the Board's 
determination here is based on the effective date provisions 
of the law and regulations, further development regarding the 
evidence would serve no useful purpose.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). 


I. Pertinent Law and Regulations

Controlling law and regulation provide that, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application thereof.  See 
38 U.S.C.A. § 5110(a) (West 1991).  The effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 
3.400(o)(2) (2000).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total when 
the disabled veteran is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, this 
disability shall be ratable as 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with her education and occupational 
experience by reason of her service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).

All decisions of the Board are final and are not subject to 
review unless the Chairman of the Board orders 
reconsideration, or except as provided.  38 C.F.R. § 20.1100.


II. Factual Background

Service connection is in effect for disorders of the left 
knee, the right knee, the right foot, the right great toe, 
and a scar on the left cheek.  Prior to 1994, the combined 
disability rating for the veteran's service-connected 
disorders was never greater than 50 percent, except for 
periods when the veteran received temporary total ratings 
under 38 C.F.R. § 4.30. 

In 1989, the veteran submitted statements asserting claims 
for higher ratings for his service-connected disorders and 
for a period of temporary total rating under 38 C.F.R. 
§ 4.30.  These claims were initially addressed by the RO, 
then finally resolved by a Board decision dated in October 
1991.

In 1992, the veteran initiated new claims for increased 
evaluations of his service-connected disabilities and also 
asserted that additional periods of temporary total ratings 
were in order under 38 C.F.R. § 4.30.  Likewise, these issues 
were addressed by the RO before being finally resolved by the 
Board in a November 1998 decision.

On November 26, 1997, the veteran filed his claim for a total 
rating on the basis of individual unemployability.  In 
connection with this claim, the RO received and considered 
additional VA and private treatment records, as well as 
records submitted from the Social Security Administration 
(SSA).  SSA records included a June 1994 disability 
determination indicating that the veteran was entitled to a 
period of disability commencing June 5, 1989 as a result of 
impairment caused by a severe neuroma.  VA progress notes 
dated in March 1998 essentially indicated that the veteran 
could not perform manual labor because symptoms related to 
his service-connected neuroma prevented him from standing for 
more than a few minutes.   

The veteran underwent VA general medical examination in April 
1998.  Under medical history, it was noted that the veteran 
was unemployed and had not worked since June 1989, when he 
was reported to have been given a medical retirement from the 
U.S. Postal Service due to problems with his right foot.  At 
the end of the examination, the physician indicated that the 
veteran's unemployability was "due to his right knee problem 
and Morton's neuroma of his right foot."      

On an October 1999 VA examination of the bones, the examiner 
found that the veteran was unemployable due to his right knee 
problems. 

The file also contains an undated letter to the Director of 
Compensation and Pension Services that essentially indicates 
that the veteran's service-connected disabilities did not 
meet the criteria for a total disability rating based on 
unemployability as set forth in 38 C.F.R. § 4.16(a), and that 
consideration under 38 C.F.R. § 4.16(b) was requested.  

The RO, in a November 1999 rating decision, confirmed and 
continued the assigned evaluations for the veteran's service-
connected disorders of the right knee and the right foot and 
granted the veteran's claim for a total rating on the basis 
of individual unemployability.  The effective date initially 
assigned for the grant of a total rating was February 2, 
1998, however, that date was changed, by way of a January 
2000 decision, to November 26, 1997, the date the RO received 
the veteran's claim.

The veteran filed a notice of disagreement and substantive 
appeal as to the effective date assigned, in March 2000 and 
April 2000 respectively.  He asserted that the correct 
effective date should be June 5, 1989, the date he was forced 
to retire from the U.S. Postal Service.  

In subsequent statements, the veteran and his representative 
have essentially argued that the veteran was unemployable due 
to service-connected disorders back in 1989, that the 
veteran's contentions and progressive arguments for 
extensions of temporary total ratings since 1989 should be 
accepted as informal claims for total disability based on 
unemployability, and that this case should be remanded and 
submitted to the Director of Compensation and Pension.  


III. Analysis

The veteran appeals for an effective date prior to November 
26, 1997 for the grant of individual unemployability.  He has 
not raised a claim based on clear and unmistakable error in a 
prior decision.

The Board recognizes the veteran's contentions that he is 
entitled to an effective date in 1989 for the grant of a 
total rating on the basis of individual unemployability, as 
this was the last time he was employed.  The Board also 
acknowledges for periods since 1989, the veteran met the 
criteria for temporary total ratings for symptoms of his 
service-connected disorders under 38 C.F.R. § 4.30, and that 
the RO has determined that the veteran currently meets the 
requirements for a total rating based on individual 
unemployability.  Regardless of these points, however, the 
Board must adhere to established laws and regulations in its 
determinations.  As such, for the reasons stated below, the 
veteran's claim for an earlier effective date for a grant of 
a total rating on the basis of individual unemployability 
must be denied in this instance.

As noted above, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase of compensation, dependency and 
indemnity compensation, or pension shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application thereof.  See 38 
U.S.C.A. § 5110(a).  The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  

Here, the veteran did not submit his application for a total 
rating based on individual unemployability until November 
1997.  While the veteran asserts that prior claims for 
increase dating back to 1989 should be considered as informal 
claims for a total rating, the Board points out that even 
assuming, arguendo, that those claims did constitute informal 
claims for individual unemployability, those claims have been 
adjudicated and are final.  38 C.F.R. § 20.1100. 

Given these events, the Board finds that the effective date 
for the veteran's claim for a total rating cannot be earlier 
than November 26, 1997, the date the RO actually  received 
such a claim.  See 38 U.S.C.A. § 5110(a). 

On review of the SSA records, the additional private medical 
and VA treatment records reviewed by the RO in connection 
with the veteran's November 1997 claim for a total rating on 
the basis of individual unemployability, the Board notes that 
this evidence is dated from the 1980's to October 1999, which 
would be within a year of the veteran's November 1997 claim 
and could allow for an effective date one year earlier than 
that claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  

Inspection of the evidence dated within the year prior to the 
claim, however, reveals that it does not support increased 
evaluations as to any of the veteran's service-connected 
disabilities, as it does not speak to the level of severity 
of the veteran's various disabilities.  Further, the Board 
notes that the RO did not increase any of the veteran's 
assigned evaluations for his service-connected disabilities 
when it granted the veteran's claim for a total rating on the 
basis of individual unemployability.

In light of the evidence, law, and development discussed 
above, the Board finds that an effective date earlier than 
November 26, 1997, for a grant of a total rating on the basis 
of individual unemployability is not warranted.  Further, the 
provisions of 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are not applicable in this instance, as the 
medical records considered by the RO in connection with the 
veteran's November 1997 claim for a total rating do not 
provide ascertainable evidence of an increase in disability.

In reaching this determination denying an effective date 
earlier than November 26, 1997, the Board stresses to the 
veteran that it understands the reasoning behind his argument 
that since he was unemployed since 1989, the effective date 
should be in 1989.   However, absent clear and unmistakable 
error, applicable regulation precludes such a determination.  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

An effective date earlier than November 26, 1997, for a grant 
of a total rating on the basis of individual unemployability 
is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

